Citation Nr: 0807496	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran submitted 
additional VA treatment records in February 2008.  There is 
no indication of waiver of RO jurisdiction.  To ensure that 
the appellant's procedural rights are protected, insofar as 
he is afforded the opportunity for RO adjudication in the 
first instance, the Board must return the case to the RO, 
with the new evidence, for its initial consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Also, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995)

The veteran is service-connected for diabetes mellitus, 
evaluated as 40 percent disabling; post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; peripheral neuropathy of the left 
lower extremity, evaluated as 10 percent disabling; and 
erectile dysfunction, evaluated as non-compensable.  

According to the veteran's TDIU application, received in July 
2004, he worked 40 hours a week as a chef until April 1996.  
He completed two years of college and attended a cooking 
academy.  

Several reports have addressed the veteran's employability.  
An October 2003 Limited Vocational Evaluation Report 
concluded that given the veteran's continued need for medical 
and psychological treatment and the severity of his 
condition, it was not felt that he was capable of obtaining 
and maintaining competitive gainful employment.  An October 
2003 Infeasibility Determination Memorandum prepared by VA 
Vocational Rehabilitation and Employment noted that the 
veteran's limitation revolved around his hepatitis C (he was 
unable to work in any situation where he may be cut and his 
blood infect others).  The counselor concluded that based 
upon the veteran's medical and psychiatric condition 
(especially hepatitis C), long history of alcohol and drug 
abuse, problems with the law, and results of the 
aforementioned vocational evaluation, it was not reasonably 
feasible for the veteran to achieve a vocational goal or 
attain and maintain competitive suitable (gainful) 
employment.  

A February 2004 PTSD examination for VA purposes noted that 
the veteran had not been employed for the last five years 
because of hepatitis C.  Also, a December 2007 VA treatment 
record noted chronic PTSD and the examiner opined that the 
veteran had reached the point of maximum medical management.  
The examiner concluded that the veteran was permanently and 
totally disabled as a result of intrusive thoughts and 
impairment attention associated with PTSD.  On remand, the 
veteran should be given an examination to determine the 
impact his service-connected disabilities have on his ability 
to participate in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA medical 
examination to ascertain the impact 
his service-connected disabilities 
have on his ability to participate in 
substantially gainful employment.  The 
examiner should disregard the 
veteran's age and his non-service 
connected disabilities in making the 
determination.  The claims folder 
should be made available to the 
examiner and the examiner should state 
on the report that the claims folder 
has been reviewed.

2.	Re-evaluate the veteran's TDIU claim 
and if the benefit remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.
 
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



